
	
		I
		111th CONGRESS
		2d Session
		H. R. 5735
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Secretary of the Interior to establish a
		  competitive leasing program for wind and solar energy development on Federal
		  land, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy, Community Investment,
			 and Wildlife Conservation Act.
		2.Development of wind
			 and solar energy on Federal land
			(a)DefinitionsIn
			 this section:
				(1)Federal
			 landThe term Federal land means any Federal land
			 under the administrative jurisdiction of the Bureau of Land Management or the
			 Forest Service.
				(2)FundThe
			 term Fund means the Renewable Energy Mitigation and Fish and
			 Wildlife Fund established by section 3(b).
				(3)Pilot
			 programThe term pilot program means the wind and
			 solar leasing pilot program established under subsection (b).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)StateThe
			 term State means the State within the boundaries of which income
			 is derived under a lease issued under this section.
				(b)Wind and solar
			 leasing pilot program
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish a wind and solar leasing pilot program
			 for Federal land.
				(2)Selection of
			 sites
					(A)In
			 generalNot later than 90 days after the date on which the pilot
			 program is established, the Secretary shall select not fewer than 2 sites that
			 are appropriate for the development of a solar energy project, and not fewer
			 than 2 sites that are appropriate for the development of a wind energy project,
			 on Federal land as part of the pilot program.
					(B)Site
			 selectionIn carrying out subparagraph (A), the Secretary shall
			 seek to select sites on Federal land—
						(i)for
			 which there is likely to be a high level of industry interest; and
						(ii)that has
			 comparatively low value for other resources.
						(C)ExclusionsFor
			 purposes of this Act only, Federal land suitable for wind and solar development
			 does not include—
						(i)any
			 unit of the National Wildlife Refuge System;
						(ii)any
			 component of the National Wild and Scenic Rivers System;
						(iii)any part of the
			 National Landscape Conservation System;
						(iv)any
			 designated wilderness area, wilderness study area, or other area managed for
			 wilderness characteristics;
						(v)any
			 inventoried roadless area within the National Forest System;
						(vi)any
			 National Historic Landmark;
						(vii)any National
			 Historic District or an Archaeological District eligible for or listed in the
			 National Register of Historic Places; or
						(viii)other sensitive
			 land, as determined by the Secretary.
						(D)Coordination
			 with countiesIn selecting sites under the pilot program, the
			 Secretary shall—
						(i)coordinate site
			 selection activities with the county and State land management and wildlife
			 agencies in whose jurisdiction the Federal land is located; and
						(ii)take into
			 consideration local land use planning and zoning requirements and
			 recommendations.
						(3)ConsultationIn
			 establishing the pilot program and the wind or solar leasing programs under
			 subsection (c), the Secretary shall consult with—
					(A)appropriate
			 Federal agencies, including the Department of Defense;
					(B)affected States
			 and counties;
					(C)Indian
			 tribes;
					(D)representatives of
			 the wind and solar industries;
					(E)representatives of
			 the environmental, conservation, and fish and wildlife conservation
			 communities;
					(F)representatives of
			 the motorized and nonmotorized outdoor recreation communities;
					(G)representatives of
			 the ranching and agricultural communities; and
					(H)the public.
					(4)Wind and solar
			 lease sales
					(A)In
			 generalExcept as provided in subparagraph (C)(ii), not later
			 than 180 days after the date on which sites are selected under paragraph (2),
			 the Secretary shall offer each site for competitive leasing to qualified
			 bidders under such terms and conditions as are required by the
			 Secretary.
					(B)Bidding
			 systemsIn offering the sites for lease, the Secretary—
						(i)may
			 vary the bidding systems to be used at each lease sale; but
						(ii)shall limit
			 bidding to 1 round in any lease sale.
						(C)Lease
			 terms
						(i)In
			 generalAs part of the pilot program, the Secretary may vary the
			 length of the lease terms and establish such other lease terms and conditions
			 as the Secretary considers appropriate.
						(ii)Data
			 collectionAs part of the pilot program, the Secretary
			 shall—
							(I)offer on a
			 noncompetitive basis on at least 1 site a short-term lease for data collection;
			 and
							(II)on the expiration
			 of the short-term lease, offer on a competitive basis a long-term lease, giving
			 credit toward the bonus bid to the holder of the short-term lease for any
			 qualified expenditures to collect data to develop the site during the
			 short-term lease.
							(D)QualificationsPrior
			 to any lease sale, the Secretary shall establish qualifications for bidders
			 that ensures bidders—
						(i)are
			 able to expeditiously develop a wind or solar energy project on the site for
			 lease; and
						(ii)possess—
							(I)financial
			 resources necessary to complete a project;
							(II)knowledge of the
			 applicable technology; and
							(III)such other
			 qualifications as determined appropriate by the Secretary.
							(5)Compliance with
			 lawsIn offering for lease the selected sites under (4), the
			 Secretary shall comply with all applicable environmental and other laws.
				(6)ReportThe
			 Secretary shall—
					(A)compile a report
			 of the results of each lease sale under the pilot program, including—
						(i)the
			 level of competitive interest;
						(ii)a
			 summary of bids and revenues received; and
						(iii)any other
			 factors that may have impacted the lease sale process; and
						(B)not later than 90
			 days after the final lease sale, submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives the report described in subparagraph (A).
					(c)Leasing program
			 for wind and solar energy
				(1)Determinations
					(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall determine whether to establish leasing programs
			 under this section for wind and solar energy.
					(B)RequirementsNot
			 later than 180 days after the date on which any determination under
			 subparagraph (A) is made, the Secretary shall establish a leasing program if
			 the Secretary determines that the program—
						(i)is
			 in the public interest; and
						(ii)provides an
			 effective means of developing wind or solar energy on Federal land.
						(C)ReportIf
			 the Secretary determines that a leasing program should not be established, not
			 later than 60 days after the date of the determination, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report
			 describing the reasons and findings for that determination.
					(2)Leases for
			 certain Federal land
					(A)In
			 generalIf the Secretary makes the determination to establish a
			 leasing program under this section, except as provided in subparagraph (B) and
			 pursuant to the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701
			 et seq.) and the National Forest Management Act of 1976 (16 U.S.C. 1600 et
			 seq.), the Secretary may develop policy and regulations for, and issue leases
			 on, Federal land under the administrative jurisdiction of the Bureau of Land
			 Management and the Forest Service.
					(B)ExceptionThe
			 Secretary may not issue any lease on National Forest System land under
			 subparagraph (A) over the objection of the Secretary of Agriculture.
					(3)Consultation and
			 considerationsIn making the determinations required under this
			 subsection, the Secretary shall—
					(A)consult
			 with—
						(i)appropriate
			 Federal agencies, including the Department of Defense;
						(ii)affected States
			 and counties;
						(iii)Indian
			 tribes;
						(iv)representatives
			 of the wind and solar industry;
						(v)representatives of
			 the environmental, conservation, and fish and wildlife conservation
			 communities;
						(vi)representatives
			 of the motorized and nonmotorized outdoor recreation communities;
						(vii)representatives
			 of the ranching and agricultural communities; and
						(viii)the public;
			 and
						(B)consider the
			 results of the report provided under subsection (b)(6) and the results of the
			 pilot program.
					(4)RequirementsIf
			 the Secretary determines under this subsection that a leasing program should be
			 established, the program shall be carried out in accordance with subsections
			 (d) through (i).
				(d)Competitive
			 leases
				(1)In
			 generalExcept as provided in paragraph (2), leases for wind or
			 solar energy development under this section shall be issued on a competitive
			 basis with a single round of bidding in any lease sale.
				(2)ExceptionsParagraph
			 (1) shall not apply to Federal land if the Secretary determines that—
					(A)there is no
			 competitive interest for the Federal land;
					(B)the public
			 interest would not be served by the competitive issuance of a lease;
					(C)the lease is for
			 the placement and operation of a meteorological or data collection facility or
			 for the development or demonstration of a new wind or solar technology and has
			 a term of not more than 5 years;
					(D)meteorological
			 testing tower or other data collection device has been installed under an
			 approved easement, special-use permit, or right-of-way issued before the date
			 of enactment of this Act; or
					(E)the Federal land
			 is eligible to be granted a noncompetitive lease under subsection
			 (e)(3).
					(e)Transition to
			 leasing
				(1)In
			 generalThe Secretary shall continue to accept applications for
			 rights-of-way, review the applications, and provide for the issuance of
			 rights-of-way for the development of wind or solar energy on Federal land in
			 accordance with each requirement described in title V of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) during the pilot
			 program and until the Secretary determines to establish wind and solar leasing
			 programs under subsection (c).
				(2)AdministrationIf
			 the Secretary determines under subsection (c) that a leasing program should be
			 established, the Secretary shall provide for a reasonable transition from the
			 use of rights-of-way to leases, taking into account paragraphs (3) and (4) and
			 the status of the project, including whether—
					(A)rights-of-way for
			 testing or construction have been granted;
					(B)a plan of
			 development has been submitted; or
					(C)a draft
			 environmental impact statement has been published.
					(3)Existing
			 rights-of-way
					(A)In
			 generalEffective beginning on the date on which the wind and
			 solar leasing programs are established, the Secretary shall not renew an
			 existing right-of-way authorization for wind and solar energy development at
			 the end of the term of the authorization.
					(B)Lease
						(i)In
			 generalSubject to clause (ii), at the end of the term of the
			 right-of-way authorization for the wind or solar energy project, the Secretary
			 may grant, without a competitive process, a lease to the holder of the
			 right-of-way for the same Federal land as was authorized under the right-of-way
			 authorization.
						(ii)Terms and
			 conditionsAny lease described in clause (i) shall be subject to
			 the terms and conditions generally applicable to other lease sales for similar
			 projects at the time the lease is issued.
						(4)Pending
			 rights-of-wayEffective beginning on the date on which the wind
			 and solar leasing programs are established, the Secretary may provide any
			 applicant that has filed a plan of development for a right-of-way for a wind or
			 solar energy project with an option to acquire a noncompetitive lease, under
			 such terms and conditions as are required by this section and the Secretary,
			 for the same Federal land included in the plan of development, if—
					(A)the plan of
			 development has been determined by the Secretary to be adequate for the
			 initiation of environmental review; and
					(B)granting the lease
			 is consistent with all applicable land use planning, environmental, and other
			 laws.
					(f)RequirementsIf
			 the Secretary establishes a leasing program under subsection (c), the Secretary
			 shall ensure that any activity under the wind and solar leasing program is
			 carried out in a manner that—
				(1)is consistent with
			 all applicable land use planning, environmental, and other laws; and
				(2)provides
			 for—
					(A)safety;
					(B)protection of the
			 environment;
					(C)prevention of
			 waste;
					(D)diligent
			 development of the resource, with specific milestones determined by the
			 Secretary;
					(E)coordination with
			 applicable Federal agencies;
					(F)use of best
			 management practices, including planning and practices for mitigation of
			 impacts;
					(G)public notice and
			 comment on any proposal submitted for a lease under this section;
					(H)oversight,
			 inspection, research, monitoring, and enforcement relating to a lease under
			 this section;
					(I)protection of fish
			 and wildlife habitat; and
					(J)efficient use of
			 water resources.
					(g)Lease duration,
			 suspension, and cancellation
				(1)In
			 generalIf the Secretary establishes a leasing program under
			 subsection (c), subject to paragraph (2), the Secretary shall establish terms
			 and conditions for the duration, issuance, transfer, renewal, suspension, and
			 cancellation of a lease under this section.
				(2)Minimum
			 termA wind or solar project with a total capacity of 100
			 megawatts or more shall be leased for not less than 30 years under this
			 section.
				(h)SecurityIf
			 the Secretary establishes a leasing program under subsection (c), the Secretary
			 shall require the holder of a lease issued under this section—
				(1)to furnish a
			 reclamation bond or other form of security determined to be appropriate by the
			 Secretary;
				(2)on completion of
			 the activities authorized by the lease—
					(A)to restore the
			 Federal land that is subject to the lease to the condition in which the Federal
			 land existed before the lease was granted; or
					(B)to conduct
			 mitigation activities (or payment of funds to be transferred to the Fund in
			 lieu of the activities) if the Secretary determines that restoration of the
			 Federal land to the condition described in subparagraph (A) is impracticable;
			 and
					(3)to comply with
			 such other requirements as the Secretary considers necessary to protect the
			 interests of the public and the United States.
				(i)Best management
			 practicesThe Secretary shall—
				(1)establish best
			 management practices to ensure the sound, efficient, and environmentally
			 responsible development of wind and solar resources on the Federal land in a
			 manner that will minimize consumptive water use, and avoid, minimize, and
			 mitigate actual and anticipated impacts to fish and wildlife habitat and
			 ecosystem function, resulting from development under a lease issued under this
			 section; and
				(2)include—
					(A)provisions in the
			 lease requiring renewable energy operators to comply with the practices
			 established under paragraph (1); and
					(B)such other
			 provisions as the Secretary considers appropriate.
					(j)Payments
				(1)In
			 generalThe Secretary shall establish royalties, fees, rentals,
			 bonuses, or other payments to ensure a fair return to the United States,
			 States, and counties for any right-of-way or lease issued for a wind or solar
			 project on Federal land.
				(2)Collection of
			 payments
					(A)In
			 generalPrior to the collection of royalties under paragraph (4),
			 the Secretary shall collect payments for wind and solar projects in accordance
			 with section 504(g) of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1764(g)).
					(B)ExceptionWind
			 or solar energy leases issued under this section shall not be subject to the
			 rental fee exemption for rights-of-way under section 504(g) of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1764(g)).
					(3)Bonus
			 bidsThe Secretary may grant credit toward any bonus bid for a
			 qualified expenditure by the holder of a lease described in subsection
			 (d)(2)(C) in any competitive lease sale held for a long-term lease covering the
			 same Federal land covered by the lease described in subsection
			 (d)(2)(C).
				(4)RoyaltiesExcept
			 as provided in paragraph (6), the Secretary shall develop and enforce a royalty
			 on electricity produced by wind and solar projects on Federal land that—
					(A)encourages
			 production of wind or solar energy;
					(B)encourages the
			 maximum energy generation using the least quantity of Federal land and other
			 natural resources, including water;
					(C)ensures a fair
			 return (comparable to the return that would be obtained on State and private
			 land) to the public, States, and counties eligible to receive a portion of the
			 revenues under section 3(a); and
					(D)encourages the use
			 of energy storage technologies that increase the capacity factor of wind or
			 solar energy generation facilities.
					(5)RulemakingNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 complete a rulemaking for wind energy and solar energy royalty rates.
				(6)Royalty
			 reliefSubject to paragraph (2)(B), to promote the greatest
			 generation of renewable energy, the Secretary may, until fiscal year 2040,
			 provide that no royalty or a reduced royalty is required for a period not to
			 exceed 5 years beginning on the date on which wind or solar generation is
			 initially commenced on the Federal land.
				(k)Segregation from
			 appropriation under mining and Federal land laws
				(1)In
			 generalOn selection of Federal land for leasing under this
			 section, the Secretary may temporarily segregate the selected Federal land from
			 appropriation under the mining and public land laws.
				(2)AdministrationSegregation
			 of Federal land under this subsection—
					(A)may only be made
			 for a period of not to exceed 10 years; and
					(B)shall be subject
			 to valid existing rights as of the date of the segregation.
					3.Disposition of
			 revenue
			(a)Distribution of
			 proceeds and payments
				(1)In
			 generalEffective beginning on the date of enactment of this Act,
			 all amounts collected by the Secretary as royalties, fees, rentals, bonuses, or
			 other payments for wind and solar projects on Federal land, including any fees
			 associated with wind and solar energy rights-of-way, shall be distributed as
			 follows:
					(A)25 percent shall
			 be paid by the Secretary of the Treasury to the State within the boundaries of
			 which the income is derived.
					(B)25 percent shall
			 be paid by the Secretary of the Treasury to the 1 or more counties within the
			 boundaries of which the income is derived.
					(C)15 percent
			 shall—
						(i)for
			 the period beginning on the date of enactment of this Act and ending on the
			 date specified in clause (ii), be deposited in the Treasury of the United
			 States to help facilitate the processing of renewable energy permits by the
			 Bureau of Land Management, subject to paragraph (2)(A)(i), including the
			 transfer of the funds by the Bureau of Land Management to other Federal and
			 State agencies to facilitate the processing of renewable energy permits on
			 Federal land; and
						(ii)beginning on the
			 date that is 10 years after the date of enactment of this Act, be deposited in
			 the Fund.
						(D)35 percent shall
			 be deposited in the Fund.
					(2)Limitations
					(A)Renewable energy
			 permitsFor purposes of clause (i) of paragraph (1)(C):
						(i)Not
			 more than $50,000,000 shall be deposited in the Treasury at any 1 time under
			 that clause.
						(ii)The
			 following shall be deposited in the Fund:
							(I)Any amounts
			 collected under that subclause that are not obligated by the date specified in
			 paragraph (1)(C)(ii).
							(II)Any amounts that
			 exceed the $50,000,000 deposit limit under clause (i).
							(III)Any amounts
			 provided by the lease holder pursuant to section 2(h)(2)(B).
							(B)FundAny
			 amounts deposited in the Fund under subparagraph (A)(ii) or paragraph
			 (1)(C)(ii) shall be in addition to amounts deposited in the Fund under
			 paragraph (1)(D).
					(3)Availability of
			 fundsFunds under this subsection shall be available for
			 expenditure without further appropriation and without fiscal year
			 limitation.
				(b)Renewable Energy
			 Mitigation and Fish and Wildlife Fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Renewable Energy Mitigation and Fish and Wildlife Fund, to be
			 administered by the Secretary, for use in the State.
				(2)Use of
			 fundsAmounts in the Fund shall be available to the Secretary,
			 who may make the amounts available to the State, Federal agencies, or other
			 interested parties for the purposes of—
					(A)mitigating impacts
			 of renewable energy on Federal land, including—
						(i)protecting fish
			 and wildlife corridors and other sensitive land;
						(ii)restoring fish
			 and wildlife habitat; and
						(iii)securing
			 recreational access to Federal land through easement, right of way, or fee
			 title acquisition from willing sellers for the purpose of providing enhanced
			 public access to existing Federal land that is inaccessible or significantly
			 restricted; and
						(B)carrying out
			 activities authorized under the Land and Water Conservation Fund Act of 1965
			 (16 U.S.C. 460l–4 et seq.) in the State.
					(3)Availability of
			 amountsAmounts in the Fund shall be available for expenditure,
			 in accordance with this subsection, without further appropriation, and without
			 fiscal year limitation.
				(4)Investment of
			 Fund
					(A)In
			 generalAny amounts deposited in the Fund shall earn interest in
			 an amount determined by the Secretary of the Treasury on the basis of the
			 current average market yield on outstanding marketable obligations of the
			 United States of comparable maturities.
					(B)UseAny
			 interest earned under subparagraph (A) may be expended in accordance with this
			 subsection.
					
